Citation Nr: 0819366	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-30 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.

2.  Entitlement to increased ratings for left lower extremity 
polyneuropathy, with onychomycotic left big toe, currently 
assigned initial staged ratings of 10 percent prior to 
October 8, 2007, and 20 percent from that date.

3.  Entitlement to increased ratings for right lower 
extremity polyneuropathy, currently assigned initial staged 
ratings of 10 percent prior to October 8, 2007, and 20 
percent from that date.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to July 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A January 2002 rating 
decision granted service connection for diabetes mellitus, 
rated 20 percent rating from October 1997.  The veteran 
disagreed with the initial rating, and a December 2002 rating 
decision granted a 40 percent rating for the diabetes, also 
from October 1997.  An April 2004 rating decision granted 
service connection for polyneuropathy of both lower 
extremities, associated with diabetes mellitus, rated 10 
percent, each, for the left and right lower disabilities.  
The veteran disagreed with those ratings.  In May 2007 a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In September 2007, the case was remanded for additional 
development.  A January 2008 rating decision by the Seattle, 
Washington RO increased the ratings for the veteran's lower 
extremity peripheral neuropathy to 20 percent, for each 
extremity, effective October 8, 2007.

While the RO's characterization of the diabetes disability 
entity includes erectile dysfunction, such disability is 
separately compensated by an award of special monthly 
compensation for loss of use of a creative organ (and should 
not be included in the rating for diabetes mellitus).  See 
38 C.F.R. § 4.119, Note (1) following Code 7913.

Furthermore, in characterizing the neurological impairment of 
the left lower extremity secondary to diabetes, the RO 
included onychomycotic left great toe as part and parcel of 
that service connected entity.  Onychomycosis involves 
pathology and associated impairment of function separate and 
distinct from polyneuropathy, and should be separately rated 
(under 38 C.F.R. § 4.118), particularly if of compensable 
degree.  Consequently consideration of appeal regarding the 
rating for left lower extremity polyneuropathy will not 
encompass the onychomycosis.

The matter of the rating for onychomycotic left great toe is 
being REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran when action on 
his part is required.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin injections three times a day, oral 
hypoglycemic medication twice a day, and a restricted diet; 
there is no evidence of ketoacidosis or hypoglycemic 
reactions which require one or two hospitalizations per year 
or twice a month visits to a diabetic care provider.  

2.  Prior to October 8, 2007 the veteran's diabetic 
peripheral neuropathy is not shown to have resulted in more 
than mild incomplete paralysis of either lower extremity.

3.  From October 8, 2007 the veteran's diabetic peripheral 
neuropathy of the lower extremities is not shown to have 
resulted in more than moderate incomplete paralysis of either 
extremity; loss of strength or muscular atrophy is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code (Code) 7913 
(2007).
2.  Initial ratings in excess of 10 percent prior to October 
8, 2007 or in excess of 20 percent from October 8, 2007 are 
not warranted for the veteran's polyneuropathy of either 
lower extremity.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial ratings assigned with 
grants of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  July 2001, August 2004, and September 2007 letters 
provided certain essential notice regarding the veteran's and 
VA's evidence development obligations, and advised the 
veteran of what evidence was still needed.  A September 2003 
SOC and subsequent supplemental SOCs (SSOCs) notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the partial allowances and 
denials of the claims, in essence proper notice on the 
downstream issues of increased initial ratings, and 
readjudicated the matters after notice and development were 
complete.  See January 2008 rating decision and January 2008 
SSOC.  The veteran has received all critical notice, and has 
had ample opportunity to respond/supplement the record after 
notice was given; he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.  See 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for the veteran 
to be examined by VA on multiple occasions.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Factual Background

VA examination in August 2001 showed diabetes mellitus with 
no complications.  The veteran used insulin and still had 
erectile function.  VA examination in November 2002 noted 
that the veteran's diabetes mellitus had not resulted in any 
coronary disease or ischemic cardiomyopathy.  He used 
Metformin for control of his diabetes mellitus.

VA examination in February 2004 noted the veteran took 
insulin three times per day.  He was noted to be morbidly 
obese.  There was decreased pinprick sensation in a stocking 
distribution.  Both ankle reflexes were absent.  Motor 
strength was grossly 5/5, and gait was stable.  The examiner 
noted that the veteran had partial erectile dysfunction, and 
mild diabetic polyneuropathy.

VA examination in April 2005 noted the veteran used insulin 
and oral medications.  He had no history of polyuria, 
ketoacidosis, or hypoglycemic episodes.  Neurological 
examination showed diminished temperature and vibration to 
pinprick or monofilament testing in a glove and stocking 
distribution.  There was no atrophy.  The examiner described 
depressed ankle reflexes; other deep tendon reflexes were 
preserved.  The examiner noted a moderate degree of diabetic 
polyneuropathy with no evidence of fatigability or 
incoordination.  

On VA examination in October 2007, the veteran reported that 
he had hypoglycemic episodes daily that responded readily to 
grapes.  There had been no episodes of ketoacidosis.  He 
attempted to follow a restricted diabetic diet.  He took 
Metformin twice daily and insulin injections three times per 
day.  His activities were not restricted to maintain glycemic 
control.  The veteran's weight was stable at 306 pounds.  He 
was seen by a doctor every three months for his diabetes, but 
had never been hospitalized for it.  The examiner noted 
normal renal function, and that the veteran had no history of 
stroke, retinopathy, heart disease, kidney disease, bowel, 
bladder, or foot disorders.  On examination, peripheral 
pulses were intact.  Peripheral sensation was diminished to 
monofilament and pinprick testing from toes to calves 
bilaterally.  Strength and coordination were intact.  The 
diagnosis was type II diabetes mellitus with end organ damage 
of peripheral neuropathy that is moderate to severe.  The 
examiner noted that the veteran's activities of daily living 
were marred only by his inability to walk more than half a 
mile.  

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a case such as this involving the initial rating 
assigned following a grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations applies, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims. 

Diabetes Mellitus 

Diabetes mellitus is rated under Code 7913.  The currently 
assigned 40 percent rating contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, restricted 
diet, and regulation of activities with (emphasis added) 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, Code 
7913.

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a rating higher than 40 percent for the veteran's diabetes 
at any point during the appeal period.  

The veteran requires insulin shots three times a day and oral 
medication twice a day; he follows a restricted diet.  
However, what distinguishes the criteria for the next higher, 
60 percent, rating from those for the 40 percent rating that 
is already assigned is that a 60 percent rating also requires 
episodes of ketoacidosis or hypoglycemic reactions which 
require one or two hospitalizations per year or twice a month 
visits to a diabetic care provider plus complications that 
would not be compensable if separately rated.  While the 
record shows complications, satisfying part of the criteria 
for the 60 percent rating, it does not, at any point in the 
appeal period, show ketoacidosis or hypoglycymic reactions 
requiring hospitalizations or visits to his care-provider at 
a frequency of twice a month.  Instead, it shows that he 
visits his physician every three months for the diabetes, and 
that he has never been hospitalized for that disability.  
Consequently, schedular criteria for the next higher, 60 
percent, rating are not met.  As the criteria for a still 
higher (100 percent) rating require all that is required for 
the 60 percent rating plus additional manifestations, such 
rating also is not warranted.

Furthermore, the evidence does not show that the veteran has 
any further (other than erectile dysfunction and lower 
extremity polyneuropathy, which are separately 
rated/compensated) complications that would warrant separate 
ratings.  The veteran has consistently denied visual, 
cardiac, or vascular problems, as well as urinary or stool 
incontinence.  

Based on the foregoing, the Board finds the preponderance of 
the evidence shows the manifestations of the veteran's 
service-connected diabetes mellitus more nearly approximate 
the disability picture contemplated by the 40 percent rating 
under Code 7913.  In making this determination, the Board 
again notes that, while the veteran requires insulin shots 
three times a day, hypoglycemic medication twice a day, and a 
restricted diet, he has never been shown to have the symptoms 
which warrant an  increase in the rating to 60 percent, to 
include specifically ketoacidosis or hypoglycemic reactions 
which require one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.  

The Board has considered whether the veteran was entitled to 
a "staged" increased rating for his service-connected 
diabetes.  Upon longitudinal review of the record it is not 
shown that at any time during the relevant period from 
October 1, 1997 the diabetes mellitus been more disabling 
than reflected by the current, 40 percent, rating..

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to a rating 
higher than 40 percent for diabetes, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.  

Peripheral Neuropathy, Lower Extremities

The veteran's service-connected peripheral neuropathy is 
rated under Code 8520 (for impairment of the sciatic nerve).  
Incomplete paralysis of the sciatic nerve warrants a 10 
percent rating when mild, a 20 percent rating when moderate, 
a 40 percent rating when moderately severe, and a 60 percent 
rating when severe, with marked muscular atrophy.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating 
where the foot dangles and drops, there is no active movement 
possible of muscles below the knee and flexion of the knee is 
weakened or (very rarely) lost.  
The term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the degree that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6.  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

After careful review of the evidence, and with consideration 
of the benefit-of-the-doubt doctrine, the Board finds that 
the preponderance of the evidence is against ratings in 
excess of 10 percent prior to October 8, 2007, and against 
ratings in excess of 20 percent from October 8, 2007, for the 
peripheral neuropathy of the lower extremities.  

Prior to October 2007, the veteran was shown to have 
decreased pinprick sensation, and depressed or absent ankle 
reflexes bilaterally, with reduced vibratory sensation of the 
feet.  However, motor strength was normal, and the 
polyneuropathy was described as "mild" (VA examination in 
February 2004) and "moderate" (VA examination in April 
2005).  Based on the foregoing, the Board finds that, prior 
to October 2007, the veteran's service-connected peripheral 
neuropathy was no more than slightly disabling, and thus 
warrants no more than a 10 percent rating under Code 8520.  
As noted, while the veteran clearly had neurological 
impairment of both lower extremities, the impairment was 
sensory only and primarily affected only the lower halves of 
his legs.  

From October 8, 2007, the  lower extremity peripheral 
neuropathy is not shown by medical evidence to approximate 
the criteria for a rating higher than 20 percent for either 
extremity.  That is, his conditions are properly 
characterized as demonstrating moderate incomplete paralysis, 
rather than moderately severe incomplete paralysis, under 
Code 8520.  For example, on October 2007 VA examination, the 
most disabling feature of the peripheral neuropathy was 
sensory deficit.  The veteran complained of paresthesias, 
burning, and numbness of the lower extremities to the calves; 
his peripheral sensation was diminished to monofilament and 
pinprick testing from toes to calves bilaterally.  However, 
strength and coordination were intact, and activities of 
daily living were noted to be restricted only in his 
inability to walk more than one-half mile.   

The foregoing findings demonstrate that the veteran's 
peripheral neuropathy is manifested by nerve dysfunction that 
is completely sensory.  Under the pertinent criteria, when 
the nerve involvement is wholly sensory, the veteran is to be 
evaluated at the moderate degree and no higher.  Therefore, 
under Code 8520, the veteran's peripheral neuropathy has been 
properly rated 20 percent for each lower extremity.  

In light of the foregoing, the Board finds the preponderance 
of the evidence is against a grant of initial ratings higher 
than 10 percent prior to October 8, 2007, and higher than 20 
percent from October 8, 2007, for the service-connected 
peripheral neuropathy of the left and right lower extremities 
.  


ORDER

A rating in excess of 40 percent for diabetes mellitus is 
denied.

Increased initial staged ratings for left and right lower 
extremity polyneuropathy, are denied.



REMAND

As noted above, onychomycotic left large toe is also 
recognized as service connected as secondary to diabetes, and 
rated as part and parcel of the service-connected left lower 
extremity polyneuropathy.  As was further noted above, the 
onychomycosis of the left great toe involves pathology (and 
potential functional impairment) that would be separate and 
distinct from the sensory involvement which is the basis for 
the lower extremity polyneuropathy rating.  It would appear 
that the onychomycosis would most appropriately be rated 
under 38 C.F.R. § 4.118 (ratings of skin disabilities).  
Furthermore, the record is particularly sparse regarding the 
extent of the onychomycosis, and does not permit a meaningful 
assessment of the disability.  In essence, the onychomycosis 
is noted on one occasion, in the report of a February 2004 VA 
examination, and there in insufficient detail for rating 
purposes.  Accordingly, a contemporaneous examination to 
assess the current severity of the disability is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the providers of any treatment 
he has received for onychomycosis of the 
left great toe.  The RO should secure 
copies of complete clinical records of 
any such treatment. 

2.  The RO should then arrange for a 
podiatric examination of the veteran to 
determine the severity of his 
onychomycotic left great toe.  The 
veteran's claims file should reviewed by 
the examiner in conjunction with the 
examination.   All findings as to the 
extent and severity of the onychomycosis, 
and associated symptoms should be 
described in detail.  The examiner should 
comment on the nature and extent of any 
functional impairment that would be 
expected with the findings shown.  
3.  The RO should then adjudicate the 
matter of the rating for onychomycotic 
left great toe, to include the 
possibility of "staged" ratings.  If a 
separate compensable rating is denied, 
the veteran should be so advised, and 
further advised of his appellate rights 
in the matter.  If he perfects an appeal 
in this matter, it should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


